Citation Nr: 0711503	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  04-31 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for major depression 
with anxiety.

2.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic sinusitis.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

5.  Entitlement to an increased disability rating for 
service-connected schizoaffective disorder, currently rated 
as 70 percent disabling.



REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to January 
1998. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).

Procedural history

Major depression with anxiety, GERD, chronic sinusitis, and 
bilateral hearing loss 

In an August 1998 rating decision, service connection was 
granted for GERD, sinusitis, and hearing loss.  A 10 percent 
disability rating was assigned for GERD, and noncompensable 
(zero percent) disability ratings were assigned for 
sinusitis, and hearing loss.    

In a March 1999 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for major 
depression with anxiety.  The veteran did not perfect an 
appeal as to that decision.  

In a September 2004 RO rating decision, increased ratings 
were denied for lumbar strain, GERD, chronic sinusitis, and 
hearing loss.  In addition, the RO determined that new and 
material evidence had not been received which is sufficient 
to reopen a previously denied claim of entitlement to service 
connection for major depression with anxiety.  The veteran 
perfected an appeal as to those determinations.

In May 2006, the Board reopened and denied the claim of 
service connection for major depression with anxiety.  The 
Board also denied the claims of increased ratings for GERD, 
chronic sinusitis, and bilateral hearing loss.  

The veteran appealed the Board's May 2006 decision (as to 
those issues) to the United States Court of Appeals for 
Veterans Claims (the Court).  In October 2006, counsel for 
the veteran and the Secretary of VA filed a Joint Motion for 
Partial Remand to the extent the Board denied service 
connection for major depression with anxiety and denied 
increased ratings for GERD, chronic sinusitis, and bilateral 
hearing loss.  An Order of the Court dated October 26, 2006 
granted the motion and vacated the Board's decision.  In 
February 2007, the Board received recent VA treatment records 
submitted by the veteran's counsel.

Schizoaffective disorder 

In its May 2006 decision, the Board granted service 
connection for schizoaffective disorder.  In a June 2006 
rating decision, a 100 temporary percent disability rating 
for schizoaffective disorder pursuant to 38 C.F.R. § 4.29 
(2006) was assigned effective from March 27, 2003 to August, 
31, 2003, and a 70 percent disability rating was assigned 
effective from September 1, 2003.  In August 2006, the 
veteran's counsel expressed disagreement with the 70 percent 
disability rating.  It appears that a statement of the case 
(SOC) has not been issued.

These issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issues not currently before the Board

As noted above, in its May 2006 decision, the Board granted 
service connection for schizoaffective disorder.  In that 
decision, the Board also remanded a claim for an increased 
rating for lumbar strain for further development.  The Joint 
Motion and the Court's Order make it clear that that those 
matters were not part of the veteran's appeal to the Court. 

In the June 2006 rating decision, entitlement to a total 
disability rating based on individual unemployability (TDIU) 
was granted effective September 1, 2003, and basic 
eligibility for Dependents' Educational Assistance was 
established effective from March 27, 2003.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
effective dates of those grants.  Accordingly, these issues 
are not within the Board's jurisdiction and they will be 
addressed no further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


REMAND

For reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.

1.  Entitlement to service connection for major depression 
with anxiety.

2.  Entitlement to an increased disability rating for 
service-connected gastroesophageal reflux disease (GERD), 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected chronic sinusitis.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.

Reason for remand

The October 2006 joint motion reflects that the counsel for 
the veteran and the Secretary of the VA determined that 
records from the Social Security Administration must be 
obtained.  That was the sole basis for the joint motion.

5.  Entitlement to an increased disability rating for 
service-connected schizoaffective disorder, currently rated 
as 70 percent disabling.

As was described in the Introduction, the veteran has filed a 
NOD as to this issue.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of entitlement to 
service connection for residuals of a right hip injury.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the Social 
Security Administration in order to 
obtain any records pertaining to the 
veteran.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record, to include the recently submitted 
VA treatment records, and readjudicate 
the issues on appeal.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental 
statement of the case (SSOC) should be 
prepared.  The veteran and his counsel 
should be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

3.  VBA must issue a SOC pertaining to 
the issue of an increased rating for 
schizoaffective disorder.  The veteran 
and his counsel should be provided with 
copies of the SOC and advised of the time 
period in which to perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

